***********
Upon review and reconsideration of the record and the contentions and arguments of the parties, the Full Commission modifies the Order of the Deputy Commissioner and enters the following Order:
Defendants have agreed that Plaintiff suffered a compensable injury to her head and neck on November 28, 2009. Dr. Anthony Wheeler, Plaintiff's authorized treating physician, believes that Plaintiff's right shoulder pain may be related to her compensable neck injury and has requested an MRI of her right shoulder to confirm his assessment in order to "refine" his treatment plan for Plaintiff's compensable injury. Defendants have denied that Plaintiff's right shoulder condition is causally related to her compensable injury and for this reason have denied authorization of the MRI. *Page 2 
The Full Commission concludes that the MRI requested by Dr. Wheeler is reasonably necessary for the development or refinement of his treatment plan for Plaintiff's admittedly compensable neck injury. N.C. Gen. Stat. § 97-25.
IT IS THEREFORE ORDERED that Defendants shall authorize an MRI of Plaintiff's right shoulder.
IT IS FURTHER ORDERED that this case is referred to the Deputy Commissioner level for an expedited hearing on the issue of whether Plaintiff's right shoulder symptoms are causally related to her compensable injury.
This the 30th day of November 2011.
                                S/_____________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ DANNY L. McDONALD COMMISSIONER
  S/_______________ TAMMY R. NANCE COMMISSIONER *Page 1